— Stephens J.

By the Court.

delivering the opinion.
The question is, whether the Judge’s award to the wife, of twenty-five dollars per month as temporary alimony, and five hundred dollars as counsel fees, was so excessive as to be set aside for that reason. We do not think there was such excess in either item, as requires us to set the award aside. With a clear estate of twelve thousand dollars in the husband, we do not regard twenty-five dollars as an excessive monthly allowance for the wife. A lady in her condi*519tion in life, might very reasonably expect to be indulged with a servant, and her own board with servant hire and servant’s board, would in any part of this State, leave, out of twenty-five dollars per month, but little for clothing — an item which is not to be entirely overlooked.
In support of the large counsel fees allowed in this case, it must he borne in mind, that this was a lady who had previously sustained a high character, and that that character was directly put in issue by the husband’s line of defence. As nothing can he dearer to a lady than her character for chastity, so nothing could justify greater expense in its defence.
Judgment affirmed.